Citation Nr: 1600398	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death, to include under 38 U.S.C.A. § 1151, to include the "reckless" use of experimental drugs to treat the Veteran's kidney stones during VA treatment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Appellant and the Appellant's daughter


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to April 1946, and from September 1950 to April 1952.

The Veteran died in June 1996.  The Appellant is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was certified to the Board by the RO in Muskogee, Oklahoma.

The case was before the Board in May 2014, when it was remanded for additional evidentiary development. 

The Appellant testified before the undersigned in September 2014.  A transcript of that hearing is of record. 

Here, the Board recognizes that the Appellant appears to have raised an issue regarding a ratings action issued more than 40 years ago, stating that prior rating decisions from June 1970, January 28, 1971 and from February 5, 1971 were clearly and unmistakably erroneous in reducing the disability rating for the Veteran's kidney disease.  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. §§ 3.104(a), 3.105(a) (2015).  If the evidence establishes CUE, the prior decision will be reversed or amended.

A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

A prior decision contains CUE where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of CUE is based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1403 (2015).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office (RO).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.

In other words, an Appellant would have to meet the high standard of clear and unmistakable error (undebatable error) in regard to the findings in a prior final rating decision to show CUE.

The evidence of record shows that the February 1969 rating decision rated the Veteran as 60 percent disabled under Diagnostic Code 7502 for poliomyelitis with renal and ureteral lithiasis with uric acid and calculi from August 1, 1967 to December 30, 1968.  Then, the Veteran was hospitalized for the disability and entered a period of convalescence, warranting a temporary 100 percent disability rating.  Starting May 1, 1969, the Veteran was reduced back to 60 percent disabled for Diagnostic Code 7502.   An April 1969 rating decision reported that the Veteran would be more properly rated under Diagnostic Codes 7508-7509-7500 for recurrent nephrolithiasis.  A June 1970 rating decision reduced the Veteran's disability rating to 10 percent, as his condition was improved.  A January 28, 1971 and a February 5, 1971, ratings decisions reduced the Veteran's rating to 0 (zero) percent, as, based on the medical evidence reviewed, his symptoms have all but resolved.   

The Board understands the Appellant's concerns.  However, in this case, since the Veteran did not file a timely notice of disagreement with any of the RO's 1970s decisions, they became final, and are not subject to revision in the absence of clear and unmistakable error (CUE) in them.  38 U.S.C.A. §§ 5109A; 7104 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).   A motion for CUE has not been filed by the Veteran himself before he passed away.  It also appears the Appellant does not have the standing (the legal right) to raise the issue of CUE in regard to those finalized decisions.  Accordingly, the issue of CUE is not before the Board at this time. 

In any event, it is important for the Appellant to understand that even if she had the standing to question a ratings decision issued more than 40 years ago, the standard for a CUE claim is very high (the standard being "undebatable" error, not simply error), and a review of the record does not show that the Appellant has provided any evidence to support a possible CUE finding, or any basis on which to question the legal sufficiency of the ratings decisions issued over 40 years ago. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 2000, service connection for the cause of the Veteran's death was denied on the basis that the cause of death was not related to his active service, or to any service-connected disabilities.
 
2.  Evidence received since the April 2000 rating decision denying service connection for the cause of the Veteran's death includes Appellant's lay statements and medical treatise submissions; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
 
3.  The Veteran died in June 1996; his death certificate identifies the cause of death as coronary artery disease (CAD), with no contributing causes of death identified.

4.  At the time of his death, the Veteran was not service-connected for coronary artery disease; and, the preponderance of the evidence fails to establish that the cause of the Veteran's death was etiologically related to his active service, or to any service-connected disabilities, to include kidney disease.







CONCLUSIONS OF LAW

1.  The April 2000 RO decision that denied service connection for a service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claims for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  The criteria for service connection for the cause of the Veteran's death, to include under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

The Appellant most recently filed a request to reopen her claim for entitlement to service connection for the cause of the Veteran's death in June 2011.  She was previously denied survivor's benefits in July 1996 and April 2000.  

At the time of his last final denial (April 2000), evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Appellant's statements and hearing testimony, and additional medical treatise evidence submitted by the Appellant (and printed out from the internet).                                                                                                                                                  

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R.  § 3.156(a) have been satisfied, and the claim for service connection for the cause of the Veteran's death, is reopened.

B.  Cause of Death

The Veteran died in June 1996.  The certificate of death lists the immediate cause of death as coronary artery disease (CAD), with no contributing causes listed.   

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2015).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection via the demonstration of continuity of symptomatology is not applicable in the present case, nor does the Appellate claim such.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

The Veteran's service treatment records (STRs) do not show any complaints of, or treatment for, CAD or the like, or any evidence that the Veteran's heart was considered anything but "normal."  

In fact, CAD was diagnosed several decades (over 30 years) after his service, in 1988.

Hence, service connection under a direct basis (38 C.F.R. § 3.303(a)) or presumptive basis for CAD (38 C.F.R. § 3.309(a)) is not warranted.  The Appellant does not necessarily argue the contrary.  Rather, she maintains that the Veteran's death was caused by his service-connected kidney disability and/or by the care he received at VA, which she views as negligent. 

As to the Appellant's first point, that the Veteran's CAD was caused by his service-connected kidney disability, the evidence speaks to the contrary.  

The May 2013 VA claims file review was conducted by a doctor and addressed the very issue of the cause of the Veteran's death.  The examiner related that the Veteran experienced three myocardial infractions in the early 1980s and had two coronary bypass surgeries in 1983.  After multiple episodes of chest pains and hospitalizations, the Veteran was diagnosed with CAD in 1988.  The Veteran's heart disease progressed, and, in July 1995, he began having signs of congestive heart failure (CHF).  

The examiner opined that it was less likely as not that the Veteran's service-connected kidney disease contributed to his death from CAD.  The examiner related that if the Veteran experienced "pyelonephritis" (which the examiner did not see in the Veteran's extensive medical records), that disease would not have been the cause of the Veteran's kidney disease, as it is a condition that is self-limiting and goes away with antibiotic treatment.  The examiner also stated that the Veteran's kidney stones did not cause chronic kidney disease.  The examiner opined that Veteran's chronic kidney disease was more likely than not the result of his CAD.  In other words, the kidney disease did not cause the Veteran's heart problems - on the contrary, the heart problems caused the kidney disease.  The examiner also underscored multiple times that there was "overwhelming evidence that the Veteran's CAD was due to multiple risk factors, including HTN [hypertension], hyperlipidemia, tobacco abuse, make gender, obesity, and strong family history."     

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998).  And, at the same time, the Board is mindful that it cannot make its own independent medical determination.  Here, the Board finds the opinion of the VA examiner, who examined the Veteran's claims file and all the medical evidence contained therein, to be the most persuasive evidence of record which speaks to the etiology of the cause of the Veteran's death, and states that the CAD (which itself was caused by the Veteran's strong risk factors) caused the Veteran's service-connected kidney disease, and not the other way around. 

The Board acknowledges that the Appellant contends that the Veteran's CAD was related to, or cause by, his service-connected kidney disease.  However, that contention from the Appellant is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2015).  While the Appellant is competent to attest to the fact that the Veteran was diagnosed with CAD in the 1980s, she is not competent to opine as to the etiology, or cause, of the CAD because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The most persuasive competent medical opinion of record is that of the May 2013 VA examiner, who found that the Veteran's CAD was not caused by, or a result of, the Veteran's active service or his service-connected kidney disease, but rather was caused by the Veteran's strong risk factors (hypertension, hyperlipidemia, tobacco abuse, make gender, obesity, and strong family history).  

Therefore, the Appellant's statements regarding the Veteran's CAD being related to his service-connected kidney disease are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the May 2013 VA examiner's opinion more probative because the examiner was a medical expert.  The Board also acknowledges that the Appellant submitted copies of medical treatises in support of her appeal - the May 2013 VA examiner has reviewed the claims file, including said treatises, and arrived at a medical expert opinion unfavorable to the Appellant despite of those submissions. 

As such, the Board finds that service connection for CAD is not warranted.  The most persuasive medical opinion of record states that the Veteran's CAD was not caused by, or a result of, the Veteran's active service, including his service-connected kidney disease.  Thus, as service connection for CAD is not warranted, the appeal for service connection for cause of death is denied.

As to the Appellant's second theory of entitlement, she claims that VA was negligent in its treatment of the Veteran's kidney disease, to include the reckless use of experimental drugs to treat the Veteran's kidney stones.    

Pursuant to 38 U.S.C.A. § 1151 (West 2014), as implemented at 38 C.F.R. § 3.361 (2015), Veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).   Section 1151 provides that compensation shall be awarded for an additional disability or death "in the same manner as if such additional disability or death were service-connected" if the additional disability or death was not the result of the Veteran's willful misconduct and: (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary ... and the proximate cause of the disability or death was-(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a) (West 2015).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).

Such disability or death need not be "directly" caused by the "actual" medical care provided by VA personnel; however, section 1151 does not extend to the "remote consequences" of VA medical treatment.  See Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013) (additional disability was caused by VA medical treatment where injury was due to improperly installed restroom grab bar, as equipment specifically designed to assist the disabled are a necessary component of the health care services VA provides).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R.  § 3.361(d)(1) (2015).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2015).

The Veteran died in June 1996 of CAD.  He was not service-connected for CAD, and this here decision denied service connection for the cause of death for CAD.  The Veteran's service-connected kidney disease was not listed as a contributing cause of death - in fact, there were no contributing causes of death listed.  

The Appellant's claim fails here.  She contends that VA treated the Veteran incorrectly, or in a negligent or reckless manner, for his kidney disease, and that this somehow caused his death.  The Veteran did not die of kidney disease, or any kidney-related issues.  The Veteran died of CAD.  Even if VA had treated his kidney stones and kidney disease in some negligent manner, at some point in time during the 1970s or 1980s, as the Appellant alleges (for which there is no evidence in the Veteran's extensive medical records), it was the Veteran's heart disease, and not kidney disease that killed him.  The Appellant has offered no evidence to the contrary.    

Here, the Board acknowledges that some of the Veteran's VA treatment records relating to the treatment that he received for his kidney disease are missing.  Namely, the Appellant has alleged that Albuquerque, New Mexico VA treatment records from the 1980s (which were then sent to the Muskogee VA Medical Center) were missing.  Those records are no longer available.  See July 11, 2012, Formal Memorandum of Unavailability of Medical Records.  However, the fact that those records are missing is immaterial to the outcome of this case.  The records, as the Appellant herself states, related to the Veteran's kidney disease treatment.  The Veteran died of CAD, and not of kidney disease.  The records would not have changed that fact, and would have been unlikely to contribute anything of substance to the issue at hand, even if found.  It is important for the Appellant to understand that the post-service treatment records provided particularly negative evidence against her contentions.  

Accordingly, the Board finds that the claim for service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board regrets that it cannot offer Appellant a more positive outcome.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Notice must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Here, notice was provided by multiple letters, which informed the appellant of all the elements required by the Pelegrini II Court, as stated above.  To the extent that the letters contained any notice errors on the part of VA, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial; rather, the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  Appellant has not alleged any such error.  

In addition, in light of the denial of her claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Appellant under the holding in Dingess, 19 Vet. App. 473. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical treatment records, and identified private treatment records, as well as the Veteran's death certificate, and articles submitted by the Appellant, have been obtained.  The Board acknowledges that the record reflects that some of the Veteran's VA treatment records from the 1980s are missing. However, those records are no longer available.   See July 11, 2012, Formal Memorandum of Unavailability of Medical Records.   In addition, those records did not appear to have in any way relate to the condition resulting in the Veterans death nearly 20 years after (CAD); rather, the record reflects that the Veteran was regularly treated for kidney disease.  As such, those records would not have a reasonable possibility of helping to substantiate the Appellant's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet App. 363 (1992). 

Also, in this case, there was no VA medical opinion obtained in connection with the Appellant's 1151 theory of entitlement.  However, as explained above, the Board finds that that there is no competent evidence indicating that the cause of the Veteran's death may be associated with service, a service-connected disability, or VA medical treatment, and, given the evidence of record as a whole, the Board finds that there is sufficient medical evidence to render a decision on the claim. Thus, remand for a VA examination is not warranted.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  Again, the post-service treatment records provide evidence against this claim. 

In, generally, determining whether the duty to assist requires that a medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a disability, service, or treatment by VA (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  The medical records of the Veteran provide no indication that the Appellant's theories of entitlement have any merit, providing only evidence against this claim, indicating that the problem which caused the Veteran's death (CAD) began over three decades after his service.
 
Significantly, neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

ORDER

Claim for service connection for the cause of the Veteran's death is reopened.  

Entitlement to service connection for the cause of the Veteran's death, to include under 38 U.S.C.A. § 1151, is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


